DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Applicants' arguments, filed 9/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1, 3, 7, 8, 10-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Schobel et al. (US 4,552,679 cited in IDS) in view of Young (US 5,055,305).
Schobel et al. teaches denture cleaning tablets having reduced chlorine odor (Abstract).  
	Schobel et al. teaches a specific embodiment of a hypochlorite denture cleanser 190g citric acid, 1450g sodium carbonate, 560g sodium dichloroisocyanurate and 285g sodium bicarbonate, 90g sodium sulfate, 60g EDTA, 240g sodium perborate, 4g magnesium stearate compressed into tablets (Table 1, col. 6).
	This embodiment is free of microcrystalline cellulose, as per claim 8, and water-soluble polymer, as per claim 10.  There is no requirement for the compositions to comprise magnesium stearate.  Accordingly, it would have been obvious to exclude magnesium stearate.
 19.35% sodium dichloroisocyanurate, 60% of a carbonate base, i.e. 50% sodium carbonate plus 10% sodium bicarbonate, and about 0.01% to about 20% of at least one effervescent acid, i.e. 6.5% citric acid.
	Schobel et al. teaches that the mixture of “alkali metal bicarbonate and organic acid” can be “used at about 20 to about 40% (w/w) based on the total weight of the tablet composition” (col. 4, lines 37-40).  Since the embodiment above comprises less than about 40% of the mixture, i.e. 16.5%, it would have been obvious to increase the amount of sodium bicarbonate (by 5% or more) such that the carbonate base is within the claimed range of from 65% to 80%.
	The compositions may also comprise sweetening or flavoring agents insofar as Schobel et al. teaches, “Any of the commercially available spray dried fragrances are suitable for the practice of this invention” including “peppermint, wintergreen, lime, lemon, menthol, and so forth” (col. 5, lines 29-37).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would have possesses the same chemical and physical properties, such as where in 50 gm of the solid composition is capable of disintegrating in 20 mL of an aqueous liquid in less than about 180 seconds, as per claims 11-13.

Schobel et al. does not teach sodium acid pyrophosphate.

Young teaches denture cleaning tablets that “provide more rapid and efficacious denture cleaning performance and anti-bacterial activity” (Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the sodium acid pyrophosphate of Young to the denture cleaning tablets of Schobel et al. for the advantage of cleaning and bleach stability, as taught by Young.

2) Claims 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Schobel et al. (US 4,552,679 cited in IDS) and Young (US 5,055,305) in view of Papadiochou et al., (Int J Dental Hygiene, Epub 2017 Nov. 9).
	The combination of Schobel et al. and Young, which is taught above, does not teach a kit with an aqueous mouthwash inside a container.

	Papadiochou et al. provides a review of hygiene practices in removable prosthodontics, including dentures.
Papadiochou et al. teaches, “Chemical cleansing methods can include a wide range of treatments: hypochlorites, peroxides, enzymes, acids, crude drugs and mouthwashes” (p. 180, Introduction, 2nd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the tablets of Schobel et al. in a kit with a mouthwash, 
Providing a cup, as per claim 15 would have been obvious as a convenient means for imbibing the mouthwash, as opposed to using ones hands.

3) Claims 1, 3, 7, 8, 10-15, 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Halstead, (GB 1,439,462) in view of Andersen (US 3,629,468) and Masters (US 5,855,871) and further in view of Richter (US 5,738,840).
Halstead teaches a method of brightening teeth with “an aqueous solution buffered to pH 8 to 12 of . . . an alkali metal and/or an alkaline earth metal of hypochlorite and an amine” (p. 1, lines 26-32).
The tooth brightener solution is obtained “by dissolving one or more solid materials, for example in tablet form, in water” (Id. lines 82-85), wherein the “teeth are then brightened by simply taking a portion of the resulting solution into the mouth as a mouthwash” (p. 1, line 89- p. 2, line 1).
The tablets are effervescent insofar as Halstead teaches, “If any of the materials are provided in tablet form, it is advantageous to add means for causing to increase the rate of dissolution of the tableted material. By way of example, equal amounts of adipic acid and sodium bicarbonate may be included in a tablet to cause effervescence upon dissolution” (p. 2, lines 2-8).
Halstead does not require microcrystalline cellulose, magnesium stearate, or water-soluble polymer.  Accordingly, it would have been obvious to exclude them, as per claims 1, 8, 10. 
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 14, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the tablets of Halstead in a kit with a mouthwash, since mouthwashes are recognized therein as a suitable formulation. 
Providing a cup, as per claim 15 would have been obvious as a convenient means for imbibing the mouthwash, as opposed to using ones hands.

Halstead does not teach a concentration range for the acid or bicarbonate, nor sweetening/flavoring agents.

Andersen teaches effervescent mouthwash tablets comprising an alkali metal carbonate salt and adipic acid (Abstract), where “[t]he desired effervescent action is produced upon the liberation of gaseous carbon dioxide as the product of reaction between the gas liberating salt and organic acid which together constitute the tablet base” (col. 2 line 72 through col. 3, line 3).
Andersen further teaches, “An effective product is realized with a sodium bicarbonate content ranging from about 20 to 90 percent by weight” (col. 3, lines 11-13).  The acid may be “from about 10 to 70 percent by weight” (Id. lines 25-27).
sweeteners, and suitable flavoring ingredients” (col. 2, lines 45-46).  The reference further teaches, “As a matter of practice, it has been found desirable from the standpoint of taste considerations to sweeten preparations which are intended for oral administration” and “any desired flavoring additives . . . may be included in appropriate amounts according to taste” (col. 3,lines 59-73)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide sweetening and flavoring agents, about 65% to about 80% of at least one carbonate base and at least one effervescent acid in an amount of about 0.01% to about 20% in the effervescent tablet of Halstead based in its recognized suitability for forming effervescent mouthwash tablets, as taught by Andersen.

The combination of Halstead and Andersen does not teach sodium acid pyrophosphate.

Masters teaches an effervescent dentifrice comprising bicarbonate and acid (Abstract). Here the acid can vary and may include “sodium acid pyrophosphate” (col. 3, lines 57-64).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).


The combination of Halstead, Andersen, and Masters does not teach sodium dichloroisocyanyrate.

Richter teaches oral rinses “prepared by mixing sodium hypochlorite or other chlorine-releasing agent with sodium chlorite” (Abstract). The composition comprise “a chlorine-releasing oxidant selected from the group consisting of metal hypochlorite salt and sodium dichloroisocyanyrate” (col. 3, lines 28-32).  Here sodium dichloroisocyanyrate is recognized as a functional equivalent to metal hypochlorite.
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to replace the metal hypochlorite of Halstead with sodium dichloroisocyanurate, based on its recognized suitability as an equivalent chlorine-releasing oxidant, as taught by Richter.
Since Halstead teaches a concentration of hypochlorite from 0.05 to 6% (see p. 2 Claim 7), it would have been obvious to use similar amounts of sodium dichloroisocyanyrate, as per claim 3.



Response to Arguments
Applicant argues that the denture cleaning composition of Schobel et al. “would not be particularly helpful for one of skill in the art looking to develop the Applicant’s claimed oral care composition” and the preamble should be given patentable weight (p. 10).
MPEP 2111.02 states: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase 
	In this case, the preamble is not considered a limitation and is of no significance to claim construction insofar as the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention.  

	ii) Applicant argues that the size of the genus for sodium bicarbonate amounts in Andersen has not been considered (p. 12-13).
However, Established precedent holds, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, the overlap in ranges is certainly specific enough to reasonably suggest the instantly claimed percentages, and accordingly it would have been obvious to have arrived at those percentages simply by following the general teachings of the reference. 

iii)  Applicant argues, “the Examiner has not demonstrated that Masters lists of acids and bicarbonates particularly teach or suggest selecting and combining sodium bicarbonate and sodium acid pyrophosphate” (p. 13).
It is well settled that it is obvious for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as the prior art teaches that the selection will result in the disclosed effect. See Merck & Co., v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious."); See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming 
In this case, it would have been obvious to select the sodium acid pyrophosphate based on its plain enumeration in the prior art.

iv) Applicant argues, “Given that the cited art does not teach or suggest this combination, the Office has not demonstrated that one of skill in the art would have had a reasonable expectation that such a combination could even been effective” (p. 14).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

v) Applicant argues that the data in the specification shows “statistically significant improvement in delivery of antibacterial properties compare to 0.075% CPC solution used as a comparator” (p. 14-15).
Since the prior art compositions also utilize NaDCC, the antibacterial effect would have also been present in the prior art formulations. Applicant has not presented evidence showing otherwise.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612